Case: 19-10824     Document: 00515604588          Page: 1    Date Filed: 10/16/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                   No. 19-10824                    October 16, 2020
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Corry Jessie,

                                                          Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:18-CR-444-1


   Before Higginbotham, Jones, and Higginson, Circuit Judges.
   Per Curiam:*
          Corry Jessie pleaded guilty to two counts of being a felon in possession
   of a firearm in violation of 18 U.S.C. § 922(g)(1) and was sentenced to a total
   of 55 months in prison. Jessie argues that the district court clearly erred in
   increasing his offense level by four levels under U.S.S.G. § 2K2.1(b)(6)(B)
   and by two levels under § 2K2.1(b)(1)(A).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10824      Document: 00515604588           Page: 2     Date Filed: 10/16/2020




                                     No. 19-10824


          The district court applied the four-level increase after finding that
   Jessie’s January 2017 offense, being a felon in possession of a firearm in
   connection with the felony offense of aggravated assault with a deadly
   weapon, constituted relevant conduct with respect to his offenses of
   conviction, which occurred in June and November 2017, because all of the
   offenses were part of the same course of conduct. The district court applied
   the two-level increase after finding that Jessie possessed three firearms,
   which included the firearm used in the January 2017 offense.
          In determining whether the Guidelines at issue apply, the district
   court must consider the offenses of conviction as well as relevant conduct,
   which includes conduct that was part of “the same course of conduct,” such
   as an “ongoing series of offenses.”          U.S.S.G. § 1B1.3(a)(2); § 1B1.3,
   comment. (n.5(B)(ii)); § 2K2.1, comment. (n.14(E)); see United States v.
   Rhine, 583 F.3d 878, 886 (5th Cir. 2009). Relevant course-of-conduct factors
   are “the degree of similarity of the offenses, the regularity (repetitions) of the
   offenses, and the time interval between the offenses.” § 1B1.3, comment.
   (n.5(B)(ii)); see Rhine, 583 F.3d at 886. With respect to the four-level
   increase, we review the district court’s application of the Guidelines de novo
   and its factual findings for clear error. See United States v. Brummett, 355 F.3d
343, 344 (5th Cir. 2003). With respect to the two-level increase, we review
   for plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009).
          Jessie argues that the January 2017 offense does not constitute
   relevant conduct because, when compared to the offenses of conviction, it
   was not similar, regular, or temporally proximate. He contends that the
   district court relied too heavily on general similarities—the unlawful
   possession of firearms in or near a vehicle—without regard to the more
   specific differences—the types of firearms, the occupants of the vehicles, and
   the nature of the underlying offense conduct, including the context in which
   it occurred.



                                           2
Case: 19-10824     Document: 00515604588           Page: 3   Date Filed: 10/16/2020




                                    No. 19-10824


          Jessie’s three unlawful possession offenses occurred over a period of
   10 months, creating a pattern that was similar and regular. The district court
   did not clearly err in concluding that Jessie’s unlawful firearm possession in
   January 2017, which occurred in connection with another felony offense,
   constituted relevant conduct because it was part of his ongoing series of
   illegal firearm possessions over the course of 10 months. See Brummett,
355 F.3d at 345; U.S.S.G. § 2K2.1(b)(6)(B), comment. (n.14(E)(ii)). The
   case law Jessie cites to distinguish Brummett concerns drug-related crimes.
   This court has already rejected that line of reasoning in an unpublished
   opinion. See United States v. Brown, 783 F. App’x 330, 333 n.3 (5th Cir.
   2019), cert. denied, 140 S. Ct. 1136 (2020) (“We acknowledge that in defining
   similar conduct in some drug cases this court has required that the allegedly
   similar conduct involve more than the mere presence of the same drug. . . .
   But drug cases are analogically distinct from felon-in-possession cases where
   the elements of the underlying offense are simply being a convicted felon in
   possession of a firearm.”). Brummett controls.
          In light of the foregoing, the district court did not clearly err in
   applying the four-level increase under § 2K2.1(b)(6)(B). Id. It also did not
   plainly err in applying the two-level increase under § 2K2.1(b)(1)(A) after
   finding that Jessie possessed three firearms, including the firearm in the
   January 2017 relevant conduct offense.
          AFFIRMED.




                                         3